Case 1:19-mj-00306 Document 1 Filed on 03/04/19 in TXSD Page 1 of 1

AO 91 (Rev. 11/11) Criminal Complaint CG SS A Migdemtz AO
UNITED STATES DISTRICT COURT

for the

Southern District of Texas

 

 

 

United States of America )
Vv. )
-kh T-
Gerardo RODRIGUEZ-Lois caeno. O19-MT-30b
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of March 2, 2019 in the county of Cameron in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 USC 751(a) The defendant being then and there a detainee held in custody or

confinement under the laws of the United States, did willfully, knowingly, and
unlawfully, escape from a facility where he was being held for immigration
proceedings.

This criminal complaint is based on these facts:

The defendant, a Cuban National, was detained for immigration proceedings at the Port Isabel Detention Center in Los
Fresnos, TX. On March 2, 2019, the defendant escaped by scaling two security fences and passing through a gap in a
third security fence. On March 3, 2019, the defendant was apprehended approximately thirteen miles away and
admitted he was trying to flee to Mexico.

{J Continued on the attached sheet.

 

Complainant’s SYeuature

Christopher Read, Special Agent

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 03/04/2019 Lue Lp9 —

7 _ "Si dge’ s signature

City and state: Brownsville, Texas Ronald G. Morgan, U.S. "he Judge
Printed name and title

 
